Case 1:20-cv-00461-DDD-JPM Document 46 Filed 08/10/21 Page 1of1PagelD#: 248

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
DALE STEWART, CIVIL DOCKET NO. 1:20-CV-00461
Plaintiff .
VERSUS DISTRICT JUDGE DRELL
M. VALENTINE, ET AL.,
Defendants MAGISTRATE JUDGE PEREZ-MONTES

 

JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, and after independent (de novo) review of
the record including the objections filed herein, and having determined that the
findings and recommendation are correct under the applicable law;

IT IS ORDERED that Defendants’ Motion for Summary Judgment (ECF No.
28) is GRANTED and Stewart’s action is DISMISSED WITHOUT PREJUDICE for
lack of exhaustion.

THUS ORDERED AND SIGNED in Chambers at Alexandria, Louisiana on

If
this ( Oday of August 2021.

JUDGE DEE D. DRELL
UNITED STATES DISTRICT COURT

 
